Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 4/27/22.
The rejection under double patenting is withdrawn in view of Terminal Disclaimer.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to claim 1-8 is withdrawn in view of applicant’s amendment.
The rejection under 35 U.S.C. 101 to claims 1-7 is withdrawn.
	Claims 1-8 are pending.
	Claims 1-8 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 4/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11106439 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, a parallel processing pattern creation section, implementing using one or more of the one or more hardware processors, configured to identify a first set of loop statements, of the loop statements in the application, that cause a compilation error as a result of the compilation and identify a second set of loop statements, of the loop statements in the application, that do not cause the compilation error as the result of the compilation, configured to exclude the first set of loop statements from being offloaded, and configured to create a plurality of parallel processing patterns each of which specifies whether to perform parallel processing for each of the second set of loop statements; a performance measurement section, implementing using one or more of the one or more hardware processors, configured to, for each of the plurality of parallel processing patterns, compile the application according to the parallel processing pattern, deploy the compiled application to an accelerator verification machine, and perform processing for a measurement of a performance of the application when offloaded to the accelerator; and an executable file creation section, implemented using one or more of the one or more hardware processors, configured to select a parallel processing pattern with a highest processing performance as a solution from the plurality of the parallel processing patterns on basis of a result of the measurement of the performance, and compile the application according to the parallel processing pattern with the highest processing performance to create an executable file as substantially recited in each of the independent claims. 
	The closest cited prior arts, Shirota (US 2011/0238957) and Miyamoto (US 2015/0205643) teach a method for converting a partial program into a parallel program.  However, Shirota (US 2011/0238957) and Miyamoto (US 2015/0205643) fail to teach a parallel processing pattern creation section, implementing using one or more of the one or more hardware processors, configured to identify a first set of loop statements, of the loop statements in the application, that cause a compilation error as a result of the compilation and identify a second set of loop statements, of the loop statements in the application, that do not cause the compilation error as the result of the compilation, configured to exclude the first set of loop statements from being offloaded, and configured to create a plurality of parallel processing patterns each of which specifies whether to perform parallel processing for each of the second set of loop statements; a performance measurement section, implementing using one or more of the one or more hardware processors, configured to, for each of the plurality of parallel processing patterns, compile the application according to the parallel processing pattern, deploy the compiled application to an accelerator verification machine, and perform processing for a measurement of a performance of the application when offloaded to the accelerator; and an executable file creation section, implemented using one or more of the one or more hardware processors, configured to select a parallel processing pattern with a highest processing performance as a solution from the plurality of the parallel processing patterns on basis of a result of the measurement of the performance, and compile the application according to the parallel processing pattern with the highest processing performance to create an executable file as substantially recited in each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196